IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                March 8, 2016 Session

    STATE OF TENNESSEE v. QUINCY TERRELL BRANDO SHARPE

               Appeal from the Criminal Court for Davidson County
                   No. 2012-A-471    Mark J. Fishburn, Judge
                    ___________________________________

              No. M2015-00927-CCA-R3-CD – Filed November 2, 2016
                     ___________________________________

Defendant, Quincy Terrell Sharpe, was indicted by the Davidson County Grand Jury,
along with his co-defendant DeAndre D. Rucker, for premeditated first degree murder.
Defendant and Rucker were tried jointly, and both were convicted as charged. The trial
court sentenced Defendant to a term of life imprisonment. In this appeal as of right,
Defendant contends that the prosecutor committed prosecutorial misconduct during
closing argument and that the evidence was insufficient to support his conviction.
Following our review, we conclude that the Defendant is entitled to a reversal of his
conviction based on prosecutorial misconduct by the State during closing argument.
Accordingly, we reverse the judgment of the trial court and remand for a new trial.

                     Tenn. R. App. P. 3, Appeal as of Right;
               Judgment of the Trial Court Reversed and Remanded

THOMAS T. WOODALL, P.J., delivered the opinion of the Court, in which D. KELLY
THOMAS, JR. and CAMILLE R. MCMULLEN, JJ., joined.

Joshua L. Brand, Nashville, Tennessee, for the appellant, Quincy Terrell Brando Sharpe.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior
Counsel; Glenn R. Funk, District Attorney General; and Rob McGuire and Janice
Norman, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                      OPINION

Facts

      Defendant and his co-defendant, Deandre Rucker, were convicted for the first
degree premeditated murder in the shooting death of Demetrius O. Riley.
       Evelyn Carter testified that her seventeen-year-old grandson Darius Rucker (who
is not related to co-defendant Deandre Rucker) lived with her in October, 2009. At
approximately 1:30 p.m. on October 8, 2009, Ms. Carter was sitting outside of her home.
She testified that Defendant came to her house looking for her grandson. She told
Defendant that he had not yet arrived home from school. At approximately 2:30 or 2:45
p.m., an orange Pontiac driven by Deandre Rucker pulled up in front of her house.
Defendant got into the vehicle, and the car was driven away. Ms. Carter knew Defendant
by the nickname of “Bran-Bran.” Ms. Carter‟s grandson arrived home from school
shortly after they left. Deandre Rucker dropped off Defendant at Ms. Carter‟s home 30
to 45 minutes after they left. She recalled that Jerry Springer was on television, and that
show came on at 3:00 p.m.

        Ms. Carter testified that Defendant was “[s]cary looking” when he returned. She
testified that “his eyes were big,” and she asked him what he had done. Ms. Carter
followed Defendant inside, and Defendant asked to wash his hands. He asked Ms. Carter
if she had any bleach. Defendant asked Ms. Carter‟s grandson to borrow a pair of shoes.
Defendant changed shoes and put the shoes he had been wearing inside the neighbor‟s
Jeep. Ms. Carter heard Defendant tell her grandson that he (Defendant) had shot
“Deboskey.” Ms. Carter testified that she heard Defendant tell her grandson that he shot
the victim, the victim fell, and Defendant “went over and shot him again and stood there
and looked at the blood run out of his mouth.” Ms. Carter heard helicopters flying
around outside her home. She testified that Defendant called Deandre Rucker and told
him that he “needed to get rid of that orange car.” Defendant left Ms. Carter‟s house
approximately 20 minutes after he arrived. Ms. Carter testified that she did not contact
the police because she “was afraid for [her]self and [her] grandson.” Ms. Carter
eventually contacted Sergeant Pat Postiglione after she had moved out of state.

        On cross-examination, Ms. Carter testified that she did not see Defendant with a
gun on the day of the shooting, and she did not see any blood on Defendant. She recalled
that she also heard Defendant tell Deandre Rucker “to get rid of the gun as well [as] the
orange Pontiac.” Ms. Carter testified about an incident in September, 2010, where
Deandre Rucker came to her house with a gun. She contacted police in October, 2010,
about the incident that occurred one year prior. Ms. Carter acknowledged that some of
her statements to detectives were inconsistent. She agreed that she told Detective
Tarkington that there was a third man in the car, but she had previously told Detective
Fuqua that she did not see anyone else in the car. She also acknowledged that she did not
testify in a prior court proceeding in January, 2011, that Deandre Rucker had threatened
her grandson in 2009. Ms. Carter testified that she had been reluctant to come forward
because of violence in the neighborhood.



                                            2
       Sammeca Hall testified that she was sitting on her front porch in October, 2009,
when the victim, who was known as “Deboskey,” was shot. She saw Deandre Rucker
driving an orange car. She testified that her boyfriend, William Stokes, who was known
as “Chill Will,” was in the front passenger seat with the window down. She heard Mr.
Stokes say that they were “gonna handle some whacks.” About 30 or 40 minutes after
the car left, Ms. Hall learned that someone had been shot nearby. Ms. Hall testified on
cross-examination that she knew Defendant, and she did not see him inside the orange
car. She agreed that she told Detective Fuqua that she could not see who was inside the
car because the windows were tinted. Ms. Hall testified that Mr. Stokes died prior to
trial.

        Charles Mount, Jr., testified that he was currently incarcerated on federal drug
trafficking charges. Mr. Mount had previously been incarcerated with Defendant. He
testified that while they were cellmates, Defendant told him that he shot the victim “three
times, then ran up on him and shot him some more.” He testified that he and Defendant
had “numerous conversations” about the shooting and that Defendant had initially
asserted his innocence, but he admitted the shooting after he became more comfortable
around Mr. Mount.

         Antonio Flenoy was serving a sentence for aggravated assault. He testified that
the victim was his “homeboy.” He testified that he did not know Defendant before the
shooting. On October 8, 2009, Mr. Flenoy was walking down the street with the victim
when an orange car drove past them. He testified, “we didn‟t think that car was fixin‟ to
shoot or whatever, you feel me, so we kept on walking.” About five or ten minutes later,
“a little dude come down the hill . . . and started shooting.” As Mr. Flenoy ran, he looked
back and saw the victim fall to the ground. Mr. Flenoy testified that he “didn‟t get a good
look at [the shooter‟s] face,” but he looked young, “like he was just . . . out of school[.]”

     Dr. Thomas Deering testified that the victim died as a result of multiple gunshot
wounds of the torso.

        Sergeant Pat Postiglione testified that in October, 2010, he was contacted by
Evelyn Carter, who stated that she had information about the shooting but was afraid to
come forward. Sergeant Postiglione met with Ms. Carter, and she provided the names of
three suspects: Defendant, Deandre Rucker, and William Stokes. Sergeant Postiglione
testified that he instructed Ms. Carter not to say anything about her cooperation with
police when she went to court on an unrelated matter involving Deandre Rucker.
Sergeant Postiglione testified that Ms. Carter told him that it was a few hours between the
time that the orange car left her house and when it returned.



                                             3
       Marquita Winters testified that the victim, whose nickname was Deboskey, was
the father of one of her children. She knew Defendant and Deandre Rucker. In August,
2011, Defendant called Ms. Winters and told her that he needed to talk to her. Defendant
told Ms. Winters that he had killed the victim and promised that he would care for her
son as if he was the child‟s father. Ms. Winters waited a few days before she contacted
the police because she was hoping to get more information from Defendant.

       Detective Norris Tarkington, an investigator with the Metro Police Department‟s
Cold Case Unit, testified that he was assigned to investigate the case in January, 2011.
He had also been to the crime scene on the day of the shooting. He testified that six shell
casings that came from the same weapon were recovered from the crime scene, but the
weapon was never recovered. Detective Tarkington interviewed Ms. Carter. He testified
that her prior statements to other investigators were “just pretty much down the line just
like she told me.” Ms. Carter told Detective Tarkington that Defendant left in the orange
car with Deandre Rucker and they returned approximately 30 minutes later. Ms. Carter
was afraid, and Detective Tarkington escorted her to court on another case involving
Rucker.

       Detective Tarkington also interviewed Semeca Hall after he reviewed notes from
Detective Fuqua‟s interview of Ms. Hall in October, 2009. Ms. Hall identified Deandre
Rucker as the driver of the orange car. She knew Rucker by his nickname “Dreezy.” Ms.
Hall told Detective Tarkington that William Stokes was also in the car and that she heard
someone say they were going “to go handle some whacks.” Ms. Hall expressed
reluctance to testify.

        Detective Tarkington also interviewed William Mount, who told him that
Defendant had initially stated he did not shoot the victim, but later admitted to Mr. Mount
that he killed the victim. Mr. Mount told Detective Tarkington that Defendant stood over
the victim after he fell to the ground and shot him again and watched as blood came out
of the victim‟s mouth. Mr. Mount told Detective Tarkington that Defendant had used a 9
millimeter gun to shoot the victim. Detective Tarkington testified that the shell casings
found at the crime scene were 9 millimeter, and that information had not been made
public.

        On cross-examination, Detective Tarkington testified that he interviewed Antonio
Flenoy on the day of the shooting, and Detective Tarkington‟s notes did not indicate that
Mr. Flenoy said anything about seeing an orange car. Detective Tarkington did not
remember Ms. Carter telling him about overhearing Defendant tell Rucker on the phone
to get rid of the orange car. Ms. Carter told Detective Tarkington that she saw Defendant
get into an orange car, but she did not know who the driver was at that time. She also
saw a third person in the vehicle, but she could not identify that person. Ms. Carter did

                                            4
not tell Detective Tarkington that Defendant put his shoes inside a neighbor‟s Jeep.
Detective Tarkington agreed that he did not discover any physical evidence connecting
either Defendant or Rucker to the homicide.

        Defendant testified that he was 17 years old at the time of the shooting. He
testified that he was at Ms. Carter‟s house waiting for Darius Rucker to get off of the
school bus when an orange car being driven by William Stokes, or “Chill Will,” pulled
up. He testified that Steven Kimbrough, who was known as “Keezy,” was a passenger in
the car. William Stokes told Defendant to get in the car, and they left. Stokes told
Defendant that “he need[ed] his strap,” which Defendant testified was Stokes‟ gun, and
Defendant retrieved the gun for Stokes from Defendant‟s house. Defendant stayed at his
house, and Stokes later returned to drop off his gun. Defendant asked Stokes to drive him
back to Ms. Carter‟s house. Defendant testified, “yes, I was spooked because I don‟t
know what they had just did with this gun or whatever[.]” Defendant testified that he did
not go inside Ms. Carter‟s house. He denied that he washed his hands, asked Ms. Carter
for bleach, or changed his shoes.

       Defendant denied that he told Ms. Winters that he shot the victim. He testified
that Ms. Winters‟ cousin told her that he had shot the victim because she was angry that
he had ended his relationship with her. Defendant testified that he was at Ms. Carter‟s
house when the shooting occurred. He testified that Stokes and Kimbrough, the two
individuals he testified were inside the orange car, had since died. On cross-examination,
Defendant acknowledged that he was untruthful when he told Detective Fuqua that he
had never been in the orange car.

       Rico Boyce testified on behalf of Defendant. Mr. Boyce testified that he grew up
with Defendant. He testified that he saw Defendant get into an orange car at Ms. Carter‟s
house. “Chill Will” and “Keezy” were in the vehicle. Mr. Boyce could not recall
whether it was on the day of the shooting because he did not know what day the shooting
occurred.

Analysis

      Defendant contends that the prosecutor committed prosecutorial misconduct
during closing arguments. Defendant concedes that he failed to raise the issue in his
motion for new trial.

        [I]n all cases tried by a jury, no issue presented for review shall be
        predicated upon . . . misconduct of . . . counsel, or other action
        committed or occurring during the trial of the case, or other ground upon


                                            5
        which a new trial is sought, unless the same was specifically stated in a
        motion for new trial; otherwise such issues will be treated as waived.

Tenn. R. App. P. 3(e).

        This court may nonetheless consider a waived issue if the defendant can establish
that it constituted plain error. See Tenn. R.App. P. 36(b). There are five factors that must
be established before an error may be recognized as plain:

        (a) the record clearly establishes what occurred in the trial court; (b) a
        clear and unequivocal rule of law was breached; (c) a substantial right of
        the accused was adversely affected; (d) the accused did not waive the
        right for tactical reasons; and (e) consideration of the error is “necessary
        to do substantial justice.”

State v. Smith, 24 S.W.3d 274, 282 (Tenn. 2000) (quoting State v. Adkisson, 899 S.W.2d
626, 641-42 (Tenn. Crim. App. 1994)). The burden is on the defendant to establish all
five factors, and “complete consideration of all the factors is not necessary when it is
clear from the record that at least one of the factors cannot be established.” Id.
Furthermore, the error must be “clear” or “obvious,” State v. Bledsoe, 226 S.W.3d 349,
354 (Tenn. 2007), and must be of “such a great magnitude that it probably changed the
outcome of the trial.” Smith, 24 S.W.3d at 283.

       Defendant complains that the prosecutor committed prosecutorial misconduct by
quoting inflammatory rap lyrics that had been specifically excluded during pretrial
motions. While Defendant‟s appeal was pending, his co-defendant Rucker also had a
separate appeal pending, and a panel of this court reversed his conviction, concluding that
the prosecutor‟s comments were improper and inflammatory. State v. Deandre D.
Rucker, No. M2014-00742-CCA-R3-CD, 2015 WL 4126756, *3-6 (Tenn. Crim. App., at
Nashville, July 9, 2015), no perm. app. filed. Defendant requests that this court grant the
same relief to him.

        Defendant and Mr. Rucker were tried together for first degree murder. Prior to
trial, co-defendant Rucker filed a motion for severance, which the State opposed. The
trial court denied the motion, and co-defendant Rucker filed a motion to reconsider. The
trial court entered an amended memorandum opinion, in which it described information
provided by the State in its supplemental discovery response pertaining to material found
on co-defendant Rucker‟s social media accounts. The material consisted of violent rap
lyrics and material suggesting co-defendant Rucker‟s gang affiliation. The State‟s theory
at trial was that Defendant and Rucker were gang members and that Defendant shot the
victim at the direction of Rucker. The trial court again denied the motion to sever, but

                                             6
the trial court specifically precluded the State from making reference to gang affiliation,
stating, “Accordingly, the court respectfully denies the motion to sever with the clear
directive that the State is prohibited in any manner [from] arguing or suggesting that
[Defendant] Sharpe‟s admitted gang affiliation has any relevance to [co-defendant]
Rucker.”

        In another pretrial motion, co-defendant Rucker sought to exclude any evidence of
material from Mr. Rucker‟s social media accounts, specifically “any music purported to
be written and/or produced by him.” Rucker, 2015 WL 4126756, at *4. At a hearing on
co-defendant Rucker‟s various pretrial motions, the prosecutor orally responded to the
motion that “[a]s much as I would appreciate being able to use [a reference to the music],
I think the Court has really already ruled on those kinds of things.”

       In the State‟s rebuttal argument, the prosecutor recited the lyrics from a rap song
from Mr. Rucker‟s social media page, which used a slang word for a racial epithet, and
asserted that the song explained why Defendant killed the victim:

        I don‟t know if this is going to come as a surprise, but I really like rap
        music, I always have, Snoop Dogg, Jay-Z, now Drake and some others,
        and I have them because of the artistry of that music form can transport
        me to places that I don‟t know about. They can describe with vivid,
        even brutality, things that are foreign to my experience, things that I
        don‟t know about. There are obviously like any song anywhere in the
        world, there are good things, songs about good things and songs about
        bad things, there are songs that don‟t have anything to do with rap about
        good things and bad things, it‟s the difference between Good Vibrations
        and Folsom Prison Blues. It‟s the difference between Nothing but a G
        thing and a song about somebody getting killed. But music can take us
        to a different place and it can explain things that we have a hard time
        explaining ourselves. There‟s a local rapper who doesn‟t . . . have
        anything to do with this case, it‟s just I heard it, he‟s local, and describe
        this lyric. And it‟s got some rough language and I apologize it says, “N-
        ---s wanna play, so they going down. N----s wanna beef, so I cut „em
        down. When you see me, you better move around unless you want to duk
        down.” That‟s why you drive an orange car. That‟s why you get your
        little man to do it for you. “If you see me, you better move around.”
        Three o‟clock in the afternoon on a Thursday, don‟t matter, bunch of
        people, I‟ll get ya, I‟m gonna be feared, I‟m to be respected, and so when
        you get caught up, you won‟t put my name in it, you‟ll put the name in it
        of the two dead guys. It is something incomprehensible, but we know
        that there are rough men out there ready to do violence, and they do

                                             7
         violence when people fear them. It still doesn‟t give us a good reason
         why. It is cold comfort to [the victim‟s family].

Id. at *4-5.

        Counsel for co-defendant Rucker immediately requested a bench conference, “at
which defense counsel sought a mistrial, one of the bases for which was the State‟s
recitation of and arguments regarding the rap lyrics. After arguments of counsel as to this
oral motion, the trial court ruled that „none of those things are grounds for a mistrial or
even to give a curative instruction to the jury.‟” Id. at *5. On appeal, a panel of this
court concluded that the prosecutor‟s comments were improper:

               We conclude that the State committed prosecutorial misconduct by
         this portion of the rebuttal argument. Racial insults are not permissible
         simply because they were in material quoted by the speaker and the
         words of a “local rapper who doesn‟t . . . have anything to do with this
         case.” The racial epithets appear to have had no purpose other than to
         place the defendant in a bad light, appeal to racial prejudice, and,
         apparently, suggest [Rucker] occupied a position superior to that of
         [Defendant], [Rucker] getting his “little man” to commit the killing. No
         attempt was made by the State to tie the violent and belligerent attitude
         of the rap lyricist to specific actions of [Rucker]. It is particularly
         puzzling why, after [Rucker] had asked at the hearing on his motion in
         limine that the State would not utilize the rap lyrics in any fashion, to
         which the State appeared to agree, the State would later quote those very
         lyrics in the rebuttal argument.

Id. at *6 (emphasis added).

        Addressing the Adkisson factors, the record clearly establishes what occurred in
the trial court, and the error breached a clear and unequivocal rule of law, as is made
plain in the opinion in Rucker. It is misconduct for a prosecutor to “use arguments
calculated to inflame the passions or prejudices of the jury.” State v. Goltz, 111 S.W.3d
1, 6 (Tenn. Crim. App. 2003). Nothing in the record suggests that the error was waived
for tactical reasons. The State argues, however that the error was not so inflammatory
that it affected the verdict to Defendant‟s detriment and that the error was not so
significant that it probably changed the outcome of the trial. The State relies upon the
strength of its case against Defendant, whereas a panel of this court concluded that the
evidence against Rucker was “circumstantial, not overwhelming.”



                                            8
        Once a court determines that a prosecutor has committed misconduct in closing
argument, the test for reversible error is whether the argument was so inflammatory that
it affected the verdict to the defendant‟s detriment. Goltz, 111 S.W.3d at 5. In measuring
the prejudicial impact of any misconduct, the appellate court will consider:

        (1) the facts and circumstances of the case;
        (2) any curative measures undertaken by the court and the prosecutor;
        (3) the intent of the prosecution;
        (4) the cumulative effect of the improper conduct and any other errors in
        the record; and
        (5) the relative strength or weakness of the case.

Id. (citing Judge v. State, 539 S.W.2d 340, 344 (Tenn. Crim. App. 1976)).

       In this case, the State resisted severance and argued very insistently in favor of
trying the defendants jointly. The issue of admissibility of gang references was litigated
extensively prior to trial. The trial court specifically directed the State not to make any
reference to the rap lyrics at trial, and the State blatantly disregarded the trial court‟s
order. Also, we note that the State did not seek permission to appeal from the reversal of
Rucker‟s conviction by filing an application under Rule 11 of the Tennessee Rules of
Appellate Procedure.

        The inflammatory comments made by the prosecutor during rebuttal argument
were not specifically directed at either of the co-defendants. The comments were just as
egregious to Defendant as to co-defendant Rucker. The State‟s blatant disregard of the
trial court‟s order weighs against the State with regard to the intent of the prosecution.
The trial court declined to give a curative instruction to the jury. We recognize that the
relative strength of the State‟s case against Defendant is greater because of evidence of
Defendant‟s admissions of guilt to various witnesses. However, we conclude that in
order to do substantial justice, both defendants must receive a new trial. We cannot deny
Defendant a new trial for the same misconduct that resulted in a new trial for his co-
defendant. Accordingly, we conclude that Defendant‟s conviction should be reversed
and this case remanded for a new trial.

Sufficiency of the evidence

       Although we have concluded that the conviction should be reversed, we will
address Defendant‟s contention that the evidence was insufficient to sustain his
conviction in the event of further appellate review in this matter. We note that even when
the evidence is legally sufficient to support a conviction, in some cases trial court or
prosecutorial error requires the grant of a new trial.

                                            9
       When an appellant challenges the sufficiency of the convicting evidence, the
standard for review by an appellate court is “whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443
U.S. 307, 319 (1979); Tenn. R. App. P. 13(e). The State is entitled to the strongest
legitimate view of the evidence and all reasonable or legitimate inferences which may be
drawn therefrom. State v. Vasques, 221 S.W.3d 514, 521 (Tenn. 2007) (citing State v.
Cabbage, 571 S.W.2d 832, 835 (Tenn.1978)). Questions concerning the credibility of
witnesses and the weight and value to be afforded the evidence, as well as all factual
issues raised by the evidence, are resolved by the trier of fact. State v. Bland, 958 S.W.2d
651, 659 (Tenn. 1997). This court will not reweigh or reevaluate the evidence, nor will
this court substitute its inferences drawn from the circumstantial evidence for those
inferences drawn by the jury. Id. Because a jury conviction removes the presumption of
innocence with which a defendant is initially cloaked at trial and replaces it on appeal
with one of guilt, a convicted defendant has the burden of demonstrating to this court that
the evidence is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). “The
standard of review is the same whether the conviction is based upon direct or
circumstantial evidence.‟” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

       Defendant was convicted of first degree murder, which is “[a] premeditated and
intentional killing of another.” T.C.A. § 39-13-202(a)(1). Premeditation is defined as:

        An act done after the exercise of reflection and judgment.
        “Premeditation” means that the intent to kill must have been formed
        prior to the act itself. It is not necessary that the purpose to kill preexist
        in the mind of the accused for any definite period of time. The mental
        state of the accused at the time the accused allegedly decided to kill must
        be carefully considered in order to determine whether the accused was
        sufficiently free from excitement and passion as to be capable of
        premeditation.

Id. § 39-13-202(d).

       Whether premeditation exists is a question for the jury as the trier of fact and may
be established by any evidence from which it may infer that the killing was committed
“after the exercise of reflection and judgment.” State v. Adams, 405 S.W.3d 641, 662
(Tenn. 2013). Non-exhaustive factors relevant to premeditation include the procurement
of a deadly weapon and the use of it upon an unarmed victim; destruction or secretion of
evidence of the crime; and the defendant‟s calmness after the killing. Id. at 662-63

                                             10
(citing State v. Davidson, 121 S.W.3d 600, 615 (Tenn. 2003)). Also relevant is evidence
of the defendant‟s motive and the nature of the killing. Id. at 663 (citing State v. Nesbit,
978 S.W.2d 872, 898 (Tenn. 1998)). Regarding the nature of the killing, the infliction of
multiple wounds is a relevant consideration, although not sufficient standing alone to
show premeditation. Id. (citing State v. Sims, 45 S.W.3d 1, 8 (Tenn. 2001)). A lack of
provocation on the part of the victim and the defendant‟s failure to render aid are also
factors giving rise to an inference of premeditation. State v. Lewis, 36 S.W.3d 88, 96
(Tenn. Crim. App. 2000).

      In finding the evidence sufficient to support Deandre Rucker‟s conviction for
criminal responsibility for the actions of Defendant, a panel of this court stated:

        Taken in the light most favorable to the State, Evelyn Carter testified
        that, between 2:30 and 2:45 p.m. the day of the homicide, the [co-
        defendant], driving an orange Pontiac, stopped by her house and
        motioned to the [defendant], who got into the car. Antonio Flenoy
        testified that he was walking with the victim at approximately 3:00 p.m.
        when they were approached from behind by a man he did not know, who
        shot the victim as Flenoy ran away. He said that five to ten minutes
        before the shooting, an orange Pontiac had passed by them. When
        [Defendant] returned to Ms. Carter‟s house thirty to forty-five minutes
        later, he was “[s]cary looking” and told Ms. Carter‟s grandson that he
        had shot “Deboskey.” Marquita Winters later testified that “Deboskey”
        was the victim‟s nickname. Ms. Carter also said that she heard
        [Defendant] make a telephone call, saying to get rid of the orange car
        and the gun. She assumed he was talking to the [co-defendant] because
        he had been driving an orange car. Sammeca Hall testified she saw
        Williams Stokes, her boyfriend, as a passenger in the orange vehicle
        before the shooting and heard him say they were going to “handle some
        whacks.” She assumed the driver was the [co-defendant] because he had
        such a car.

Rucker, 2015 WL 4126756, at *7.

       Ms. Carter testified that she overheard Defendant confess to the killing, talk to the
co-defendant about disposing of evidence, and Defendant asked her for bleach and
borrowed shoes from her grandson. Defendant told her grandson that he shot the victim
again after he fell and watched blood coming from his mouth. Defendant confessed to
Marquita Winters, the mother of the victim‟s son, that he committed the murder.
Defendant also admitted the shooting to Charles Mount, a cellmate. Defendant told Mr.
Mount that after he shot the victim, he “ran up on him” and shot him multiple times.

                                            11
        Based upon the liberal inferences afforded the State on appeal from a conviction,
we conclude that a reasonable jury could rationally conclude from the evidence that
Defendant committed the killing intentionally and with premeditation. The evidence was
legally sufficient to support Defendant‟s conviction. Defendant is not entitled to relief on
this issue.

                                     CONCLUSION

       Based on the foregoing, we reverse the judgment of the trial court and remand this
matter for a new trial.

                                   ____________________________________________
                                   THOMAS T. WOODALL, PRESIDING JUDGE




                                            12